       Case 2:20-cr-00082-RAH-KFP Document 1 Filed 03/10/20 Page 1 of 2
                                                                                FILED
                                                                              MAR 0 n 2020
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION                                  Ci.rRK
                                                                             ITS. DISTRICT COURT
                                                                             MIOLE DU OF ALA
UNITED STATES OF AMERICA

               v.                                    CR. NO.P2Z   °44
                                                          [18 U.S.C. § 1703]

BRIANNA RICHARDSON
                                                    INDICTMENT

The Grand Jury charges:

                                           COUNT 1
                                 (Delay or Destruction of Mail)

       On or about December 2, 2019, in Montgomery County, within the Middle District of

Alabama,the defendant,

                                  BRIANNA RICHARDSON,

a United States Postal Service employee, unlawfully secreted, detained, and delayed mail which

had been entrusted to the defendant and which had come into the defendant's possession,

intended to be conveyed by mail, in violation of Title 18, United States Code, Section 1703.

                                          COUNT 2
                                (Delay or Destruction of Mail)

       On or about December 3, 2019, in Montgomery County, within the Middle District of

Alabama,the defendant,

                                  BRIANNA RICHARDSON,

a United States Postal Service employee, unlawfully secreted, detained, and delayed mail which

had been entrusted to the defendant and which had come into the defendant's possession,

intended to be conveyed by mail, in violation of Title 18, United States Code, Section 1703.
       Case 2:20-cr-00082-RAH-KFP Document 1 Filed 03/10/20 Page 2 of 2




                                          A TRUE BILL:




                                          Foreper n


         drr:
LOUIS V. FIVINKLIN, SR.
UNITED STATES ATTORNEY


 Pia            6 Bovick,
MaryLtSu E. Bowdre
Assistant United States Attorney




                                      2
